DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/20 has been entered.
As requested in the submission, claims 1, 8, 10, 11 and 14 have been amended.  Claims 1-6 and 8-14 are pending in the instant application.

Response to Arguments
Applicant’s arguments, see remarks pages 6-8, filed 12/17/20, with respect to the 102 and103 rejections have been fully considered and are persuasive.  The 102 and 103 rejections of claims 1-4 and 8-14 of have been withdrawn. 

Claim Rejections - 35 USC § 112


In response to the amendment, the 112, second para. rejection of claims 1-6 are hereby withdrawn; however, Applicant’s newly amended claims 1 and 8 present new indefinite language discussed below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claims 1 and 8, the recitation of “additional compression force” is indefinite in that applying a first or initial compression force has not been previously recited.  Is applicant claiming two compression forces?  Also, “the proximal end of the elongated securing strap” lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 6, 8, 9, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,954,109 (“Patel”) in view of U.S. Patent No. 4,447,482 (“Heinzelman et al.”).
As regards claim 1, Patel discloses a bandage to prevent local hematoma that substantially discloses Applicant’s presently claimed invention.  More specifically, Patel discloses a wound care device (constituted by bandage 20) for compressively covering a wound on a body part of a patient (see col. 1, lines 42-44, which discloses the bandage is for placement over a puncture site), the wound care device comprising: an elongated strap (tape strip 28) formed of a material, and having a top side, a bottom side, a proximal end and a distal end; a contact pad (constituted by absorbent pad 24) affixed to the bottom side and positioned near the proximal end of the elongated strap, 
Patel fails to teach the elongated strap (adhesive tape 28) is a strap formed of a substantially inelastic material.  However, Heinzelman et al. teaches it is known to construct adhesive tape (tape 18, see col. 5, lines 29-32), such as, for example, SHUR-Strip random fiber surgical tape (see col. 8, lines 52-61), constructed from inelastic fiber material in order to limit stretch.  As such, it would have been obvious to one having ordinary skill in the art at the effective time of filing to have constructed the adhesive tape (29) of Patel from inelastic material comprising a layer of inelastic fibers in order to limit stretch to effectively apply compression to the puncture site.
As regards claim 3, modified Patel discloses the wound care device in accordance with claim 1, except wherein the elastic strap has a length that is less than one-third of a length of the elongated inelastic strap.  However, absent a critical teaching and/or a showing of unexpected results derived from the length of the elastic strap with respect to the inelastic strap, the Office contends that it would have been obvious to one of ordinary skill in the art at the effective time of filing to have designed the elastic strap with a length that is less than one third the length of the inelastic strap depending upon the amount of compression and stretch desired for the intended use.
As regards claims 5 and 6, modified Patel discloses the wound care device in accordance with claim 1, wherein the contact pad includes a fluid absorbent layer (see col. 2, lines 34-37, which discloses absorbent pad absorbs liquids such as blood, further disclosed in the rejection of claim 1 is that the pad is constructed of a layer of inelastic fabric).
As regards claim 8, Patel discloses a bandage to prevent local hematoma that substantially discloses Applicant’s presently claimed invention.  More specifically, Patel discloses a wound care device (constituted by bandage 20) for compressively covering a wound on a body part of a patient (see col. 1, lines 42-44, which discloses the bandage is for placement over a puncture site), the wound care device comprising: a elongated securing strap having a top side and a bottom side, the elongated securing strap comprising, a strap (tape strip 28) formed of a material, and having a proximal end and a distal end (see Figs. 1 and 2); an elastic strap (flexible band 22) connected to the distal end of the inelastic strap segment (see Figs. 1 and 2) and being formed of a substantially elastic material having elongation elasticity (see col. 2, lines 29-34, which 
Patel fails to teach the strap (adhesive tape 28) is an elastic strap formed of a substantially inelastic material.  However, Heinzelman et al. teaches it is known to construct adhesive tape (tape 18, see col. 5, lines 29-32), such as, for example, SHUR-Strip random fiber surgical tape (see col. 8, lines 52-61), constructed from inelastic fiber material in order to limit stretch.  As such, it would have been obvious to one having ordinary skill in the art at the effective time of filing to have constructed the adhesive tape (29) of Patel from inelastic material comprising a layer of inelastic fibers in order to limit stretch to effectively apply compression to the puncture site.
As regards claim 9, modified Patel discloses the wound care device in accordance with claim 8, wherein the contact pad has a first thickness in an uncompressed state (when wetted), and a second thickness in a compressed state (when unwetted and when slight pressure is exerted by a finger, see col. 2, lines 60-65) by the compression force, the second thickness being adapted to offset the elongated securing strap from the patient's body part proximate the contact pad (see col. 2, lines 34-51).
As regards claim 11, modified Patel discloses the wound care device in accordance with claim 8, except wherein the elastic strap has a length that is less than one-third of a length of the elongated inelastic strap.  However, absent a critical teaching and/or a showing of unexpected results derived from the length of the elastic strap with respect to the inelastic strap, the Office contends that it would have been obvious to one of ordinary skill in the art at the effective time of filing to have designed the elastic strap with a length that is less than one third the length of the inelastic strap depending upon the amount of compression and stretch desired for the intended use.
As regards claims 13 and 14, modified Patel discloses the wound care device in accordance with claim 8, wherein the contact pad includes a fluid absorbent layer for of at least one layer of fabric (see col. 2, lines 34-37, which discloses absorbent pad absorbs liquids such as blood, further disclosed in the rejection of claim 8 is that the pad is constructed of a layer of inelastic fabric).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Heinzelman et al. as applied to claim 1 above, and in further view of U.S. Patent No.  3,490,448 (“Grubb”).
As regards claim 4, modified Patel discloses the wound care device in accordance with claim 1, except wherein the thickness of the contact pad in an uncompressed state is between 0.1 and 2 centimeters.  
However, Grubb teaches an analogous device comprising a wound contact device (constituted by adhesive pressure pad, see Fig. 1), comprising a wound contact pad (constituted by compressible cellular pad 10) having a thickness of at least one quarter inch, which is equivalent to 0.635 centimeters, in order to provide sufficient pressure to curtail bleeding.  Grubb also discloses that pads over one inch would not be necessary for most of the usual surgical situations under consideration (see col. 4, lines 5-12).  Further, Applicant is reminded that it has been that in the case where claim ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Thus, it would have been obvious to one of ordinary skill in the art at the effective time of filing to construct the pad of modified Patel with having a thickness between 0.1 and 2 centimeters, since Grubb teaches pads should have a thickness of at least 0.635 centimeters in order to in order to provide sufficient pressure to curtail bleeding, and since a prima facie case of obviousness exists due to overlapping ranges.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Heinzelman et al. as applied to claim 8 above, and in further view of U.S. Patent No.  3,490,448 (“Grubb”).
As regards claim 12 modified Patel discloses the wound care device in accordance with claim 8, except wherein the thickness of the contact pad in an uncompressed state is between 0.1 and 2 centimeters.  
However, Grubb teaches an analogous device comprising a wound contact device (constituted by adhesive pressure pad, see Fig. 1), comprising a wound contact pad (constituted by compressible cellular pad 10) having a thickness of at least one quarter inch, which is equivalent to 0.635 centimeters, in order to provide sufficient pressure to curtail bleeding.  Grubb also discloses that pads over one inch would not be necessary for most of the usual surgical situations under consideration (see col. 4, lines 5-12).  Further, Applicant is reminded that it has been that in the case where claim ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Thus, it would have been obvious to one of ordinary skill in the art at the effective time of filing to construct the pad of modified Patel with having a thickness between 0.1 and 2 centimeters, since Grubb teaches pads should have a thickness of at least 0.635 centimeters in order to in order to provide sufficient pressure to curtail bleeding, and since a prima facie case of obviousness exists due to overlapping ranges.

Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is that of Patel.  Patel, substantially disclose the instantly claimed invention as discussed in the rejections above.  Patel, however, fails to teach or render obvious a wound care device for compressively covering a wound on a body part of a patient, comprising “wherein the elongated inelastic strap has a length configured so as to be the only contact with the patient's body part apart from the contact pad covering the wound of the patient” as presently recited in claims 2 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Igaue discloses an inelastic tape.  The remaining prior art references disclose wound care devices for compressively covering a wound.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786